320 So. 2d 466 (1975)
Stephen WEISS, Appellant,
v.
MIAMI NATIONAL BANK, a National Banking Association, et al., Appellees.
No. 75-652.
District Court of Appeal of Florida, Fourth District.
October 10, 1975.
Thomas A. Groendyke, of Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellant.
Ray H. Pearson and Dennis L. Webb, of Frates, Floyd, Pearson, Stewart, Proenza & Richman, Miami, for appellees.
PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the order entitled "Partial Summary Judgment and Ruling on Other Pending Motions" bearing date March 6, 1975 is void, the order having been entered by the judge subsequent to his disqualification herein. Accordingly, the order appealed is vacated and set aside as a nullity, and the cause remanded for further proceedings.
Reversed and remanded.
CROSS, OWEN and MAGER, JJ., concur.